Citation Nr: 0715235	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  01-05 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating higher than 20 percent for separation 
of the left shoulder with arthritis.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1975 to November 1978. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in July 2000, by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In August 2004, the veteran appeared at a hearing before the 
undersigned.  A transcript of that hearing is in the file.   

In December 2004 and November 2006, the Board remanded the 
case for additional evidentiary and procedural development.  
As the requested development has been completed, no further 
action to ensure compliance with the remand directives is 
required.  Stegall v. West, 11 Vet. App. 268 (1998)

In a statement, dated in January 2006, the veteran claimed 
additional compensation based on left shoulder surgery by VA 
in December 2005, and raised the issue of service connection 
for a left wrist disability.  In statements, dated in 
February 2006 and in April 2007, the veteran's representative 
and the veteran, respectively, raised the issue of secondary 
service connection for a neck disability, which has been 
previously denied.  The veteran also raised the issue of 
secondary service connection for a right shoulder disability, 
also previously denied.  These claims are referred to the RO 
for appropriate action. 

In April 2007, the veteran submitted to the Board copies of 
private medical records, dated in October 2001, and copies of 
MRIs of the left shoulder, dated in 2002 and in 2003.  As 
this evidence was already in the record, the evidence does 
not have to be referred to the RO for review.   The veteran 
also submitted a W-2 Form for wages in 1999 and salary 
schedules for 1998 and 2006 without a waiver of the right to 
have the evidence initially reviewed by the RO.  As this 
evidence does not pertain to the criteria for rating the left 
shoulder, the evidence does not have to be referred to the RO 
for review.  38 C.F.R. § 20.1304(c).
FINDING OF FACT

The left shoulder (non-dominant or minor extremity) 
disability with arthritis is manifested by forward flexion to 
95 degrees with pain beginning at 80 degrees, abduction to 30 
degrees with pain at 30 degrees, internal rotation to 30 
degrees with pain beginning at 25 degrees, and external 
rotation to 75 degrees with pain beginning at 60 degrees, 
equating to limited motion midway between the side and 
shoulder level.  


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for 
separation of the left shoulder with arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5201 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided post- adjudication VCAA notice by letters, 
dated in March 2001, December 2002, October 2003, December 
2004, and April 2006.  The notice included the type of 
evidence needed to substantiate the claim for increase, 
namely, evidence of a worsening of the veteran's left 
shoulder disability.  The veteran was informed that VA would 
obtain VA records and records of other Federal agencies and 
that he could submit private medical records or authorize VA 
to obtain the records on his behalf.  He was asked to submit 
evidence, which would include evidence in his possession that 
pertained to the claim.  The notice included the general 
provisions for rating a disability and for the effective date 
of the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim). 

To the extent that the VCAA notice came after the initial 
adjudication of the claim, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  It is noted that the initial adjudication in 
July 2000 was prior to the enactment of the VCAA.  In any 
case, the procedural defect was cured without prejudice to 
the veteran because he had a meaningful opportunity to 
participate effectively in the processing of the claim.  That 
is, he had the opportunity to submit additional argument and 
evidence, which he did, and to address the issue at a hearing 
before the undersigned.  The claim was also readjudicated 
following the content-complying notice, as evidenced by the 
supplemental statement of the case, dated in February 2007.  
As the timing error did not affect the essential fairness of 
the adjudication of the claim, the presumption of prejudicial 
error as to the timing error in the VCAA notice is rebutted.  
Sanders v. Nicholson, No.06-7001 (Fed. Cir. May 16, 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA records, and 
the veteran has submitted private medical records.  The 
veteran has been afforded VA examinations in June 2000, March 
2002, October 2005, and January 2007.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, no further assistance to the veteran 
is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.   

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are for 
consideration.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Under Diagnostic Code 5201, when arm motion is limited at the 
shoulder level, or when arm motion is limited to a point 
midway between the side and shoulder level, the minor arm is 
rated 20 percent.  When arm motion is limited to 25 degrees 
from the side, the minor arm is rated 30 percent.  The 
evidence shows that the service-connected left shoulder is 
the minor or non-dominant extremity.  

The Rating Schedule also provides that a normal range of 
motion of the shoulder is 0 degrees to 180 degrees on flexion 
and abduction, 0 degrees to 90 degrees on internal rotation, 
and 0 degrees to 90 degrees on external rotation.  38 C.F.R. 
§ 4.71, Plate I.   

Analysis

The left shoulder (non-dominant) disability with arthritis is 
currently rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5203.  The current 20 percent 
rating is greater than the maximum rating warranted based on 
arthritis under 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 
5003 and 5010.  

VA findings consist of VA records and reports of VA 
examinations in June 2000, March 2002, October 2005, and 
January 2007.  The evidence shows that motion of the left 
shoulder joint is limited but not to the extent required 
(i.e., restriction of the arm to 25 degrees from the side) 
for a 30 percent rating under Diagnostic Code 5201.  Of all 
the findings, those obtained at the time of the VA 
examinations in October 2005 and January 2007 are the most 
comprehensive and reflect the most severe impairment.  

At the time of the October 2005 VA examination, the left 
distal clavicle was prominent and "high riding."  There was 
noted atrophy of the left deltoid.  Motor strength was -5/5.  
There was tenderness over the pectoralis and the 
posteriolateral aspect of the shoulder/acromion.  Active 
range of motion was forward flexion from 0 degrees to 80 
degrees; abduction from 0 degrees to 45 degrees; internal 
rotation from 0 degrees to 70 degrees; and external rotation 
from 0 degrees to 50 degrees.  There was pain noted at the 
end of each motion, which was evidenced by guarding of the 
joint and facial grimacing.  The examiner remarked that with 
repetition there was an additional 5 degrees of range of 
motion loss, secondary to pain and weakness.  The examiner 
stated that there was moderately severe limitation of 
function secondary to pain with flare ups.  Shortly 
thereafter, in December 2005, the veteran underwent 
additional left shoulder surgery by VA, that is, arthroscopy 
with labral debridement and a subacromial decompression with 
a released coracoacromial ligament.  

At the time of the January 2007 VA examination, the clinical 
findings were similar to those of the earlier examination 
with a few exceptions.  Motor strength was 4+/5 with 
resistive muscle testing.  Crepitus was noted.  Active range 
of motion was forward flexion from 0 degrees to 95 degrees 
with pain beginning at 80 degrees; abduction from 0 degrees 
to 30 degrees with pain beginning at 30 degrees; internal 
rotation from 0 degrees to 30 degrees with pain beginning at 
25 degrees; and external rotation from 0 degrees to 75 
degrees with pain beginning at 60 degrees.  The pain was 
evidenced by guarding of the joint and facial grimacing.  The 
examiner remarked that with repetition of movement there was 
no change in function noted.  He denied episodes of 
dislocation or recurrent subluxation. 

The Board finds that there is no additional disability due to 
functional loss due to pain under 38 C.F.R. § 4.40 or 
additional disability due to functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  At the time of the VA examinations, 
the veteran complained of pain, weakness, stiffness, and 
flare ups.  The examiner who performed the VA examinations in 
October 2005 and January 2007 specifically addressed these 
factors with regard to impact on joint function and whether 
there were any additional motion limitations on account of 
these factors.  Likewise, the previous VA examinations in 
June 2000 and March 2002 considered these factors in 
determining the veteran's left shoulder range of motion and 
functionality; however, the clinical findings were not more 
severe as those noted on the latter VA examinations.  Based 
on this evidence, the Board finds that the evidence of record 
establishes that the veteran's left shoulder disability does 
not cause additional functional impairment due to pain that 
more nearly approximates the criteria for a 30 percent 
rating, that is, limitation of motion to 25 degrees from the 
side.  38 C.F.R. §§ 4.40 and 4.45.  

The other pertinent medical evidence of record to include VA 
and private medical records reflect similar clinical findings 
pertinent to the left shoulder.  Primarily, the veteran's 
shoulder disability is noted to have progressively worsened 
over the years.  Following a left shoulder operation by a 
private surgeon in April 2002, the veteran was examined in 
September 2002 by L.W., D.O., who noted that the veteran had 
a severe decrease in range of motion in the left shoulder at 
only about 5 percent of normal to include crepitus and 
tenderness.  A few months later, however, his private 
surgeon, C.B., M.D., indicated in a January 2003 evaluation 
that range of motion of the left shoulder was as follows:  
forward elevation (flexion) to 110 degrees, extension to 30 
degrees, abduction to 90 degrees, and adduction to 50 
degrees.  VA outpatient records show atrophy of the left 
deltoid with motor strength of 4/5.  The foregoing evidence 
shows limited motion, but not limited to the extent required 
for a higher rating under Diagnostic Code 5201, that is, 
limitation of motion to 25 degrees from the side. 

Consequently, a disability rating higher than 20 percent 
under Diagnostic Code 5201 is not warranted, and the 
preponderance of the evidence is against the claim.   

The Board has considered other potentially relevant rating 
criteria as found in Diagnostic Codes 5202 and 5203 for 
dislocation of the humerus and clavicle, respectively, but 
the veteran denied episodes of dislocation or recurrent 
subluxation.

Also, as the claim does not present such an unusual or 
exceptional disability picture to render impractical the 
application of the regular schedular standards, referral for 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
warranted. 

                                                                          
(The Order follows on the next page.)





ORDER

A rating higher than 20 percent for separation of the left 
shoulder with arthritis is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


